UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4372


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RUBEN TODD-MURGAS,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Jr., District Judge. (1:09-cr-00127-WO-1)


Submitted:   February 4, 2011             Decided:     March 4, 2011


Before NIEMEYER, GREGORY, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Carlyle Sherrill, III, SHERRILL & CAMERON, PLLC, Salisbury,
North Carolina, for Appellant. Randall Stuart Galyon, OFFICE OF
THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Ruben Todd-Murgas pleaded guilty, pursuant to a plea

agreement, to one count of possession with intent to distribute

500 grams or more of a mixture and substance containing cocaine

hydrochloride in violation of 18 U.S.C. § 841(a)(1), (b)(1)(B)

(2006).           The    district          court     found    that     this       conviction

constituted a violation of the terms of his supervised release

on two 1998 drug-related convictions in the U.S. District Court

for the Northern District of New York.                             The court sentenced

Todd-Murgas        to    a    term    of    imprisonment      of    177    months       on   the

cocaine    distribution             conviction      plus    two    concurrent       terms     of

imprisonment of twenty-four months for the supervised release

violation to run consecutively to the 177-month term.

              On    appeal,          Todd-Murgas’s          counsel       filed     a     brief

pursuant to Anders v. California, 386 U.S. 738 (1967), in which

he   states       that       he   finds    no   meritorious        issues     for       appeal.

Counsel does call two issues to our attention:                            (1) whether the

district court erred in attributing 480 kilograms of cocaine to

Todd-Murgas;        and       (2)    whether        the    district    court      erred       by

imposing      a    consecutive         sentence       for    the    supervised          release

violation.         Todd-Murgas was advised of his right to file a pro

se supplemental brief but has not filed a brief.                           The Government

chose not to file a response.



                                                2
              Our review of the record leads us to conclude that

Todd-Murgas is not entitled to relief.                      This court reviews a

sentence under a deferential abuse-of-discretion standard.                           See

Gall v. United States, 552 U.S. 38, 51 (2007).                       The first step

in    this    review   requires      the    court    to   inspect    for    procedural

reasonableness by ensuring that the district court committed no

significant procedural errors.                   See United States v. Boulware,

604 F.3d 832, 837-38 (4th Cir. 2010).                     A reviewing court then

considers       the    substantive          reasonableness      of    the     sentence

imposed, taking into account the totality of the circumstances.

Gall, 552 U.S. at 51.

              We   review     a     district      court’s    calculation      of     the

quantity of drugs attributable to a defendant for sentencing

purposes for clear error.               United States v. Carter, 300 F.3d

415, 425 (4th Cir. 2002).             “A district court’s approximation of

the amount of drugs is not clearly erroneous if supported by

competent evidence in the record.”                   United States v. Randall,

171    F.3d    195,    210   (4th    Cir.    1999)    (citing   United      States    v.

Uwaeme, 975 F.2d 1016, 1019 (4th Cir. 1992)).                        “When objecting

to drug quantities as set forth in the Presentence Report, the

defendant has an affirmative duty to show that the information

contained in the report is inaccurate or unreliable.”                          Carter,

300 F.3d at 425 (citing United States v. Terry, 916 F.2d 157,



                                             3
162 (4th Cir. 1990)).             “A district court’s finding of quantity

is   not    erroneous      if     it    is       based    on       evidence         possessing

sufficient       indicia     of   reliability            to    support        its     probable

accuracy.”       Uwaeme, 975 F.2d at 1021.                Todd-Murgas has failed to

undermine the reliability of his own statement regarding the

drug weights he distributed.                We accordingly decline to conclude

that the district court’s finding was clearly erroneous.                                     Nor

has Todd-Murgas demonstrated that the district court abused its

discretion       in   electing         to    impose       a    consecutive           term    of

imprisonment for his supervised release violation.

             In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Todd-Murgas’s conviction and sentence.                                  This

court requires that counsel inform Todd-Murgas, in writing, of

the right to petition the Supreme Court of the United States for

further    review.      If      Todd-Murgas        requests        that   a    petition       be

filed,     but   counsel     believes        that    such      a    petition         would    be

frivolous, then counsel may move in this court for leave to

withdraw from representation.                Counsel’s motion must state that

a copy thereof was served on Todd-Murgas.

             We dispense with oral argument because the facts and

legal    contentions       are    adequately        presented        in   the       materials




                                             4
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    5